Exhibit 10.B

 

ECOLAB MIRROR PENSION PLAN

(As Amended and Restated Effective as of January 1, 2003)

 

WHEREAS, Ecolab Inc. (the “Company”) has established the Ecolab Pension Plan
(the “Pension Plan”), a qualified defined benefit pension plan; and

 

WHEREAS, Sections 401(a)(17) and 415 of the Code place certain limitations on
the amount of benefits that would otherwise be made available under the Pension
Plan for certain participants; and

 

WHEREAS, the Company previously established the Ecolab Mirror Pension Plan (the
“Plan”) to provide the benefits which would otherwise have been payable to such
participants under the Pension Plan except for such limitations, in
consideration of services performed and to be performed by such participants for
the Company and certain related corporations.

 

NOW, THEREFORE, pursuant to Section 1.3 of the Plan and Section 5.1 of the
Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans, the Company
hereby amends and restates the Plan in its entirety to read as follows:

 

ARTICLE I

PREFACE

 

SECTION 1.1.                                                  Effective Date. 
The effective date of this Plan restatement is January 1, 2003, provided that
the effective date of Exhibit A shall be the date this restatement is executed.

 

SECTION 1.2.                                                  Purpose of the
Plan.  The purpose of this Plan is to provide additional retirement benefits for
certain management and highly compensated employees of the Company who perform
management and professional functions for the Company and certain related
entities.

 

SECTION 1.3.                                                  Administrative
Document.  This Plan includes the Ecolab Inc.  Administrative Document for
Non-Qualified Benefit Plans (the “Administrative Document”), which is
incorporated herein by reference.

 

ARTICLE II

DEFINITIONS

 

Words and phrases used herein with initial capital letters which are defined in
the Administrative Document or the Pension Plan are used herein as so defined,
unless otherwise specifically defined herein or the context clearly indicates
otherwise. The following words and phrases when used in this Plan with initial
capital letters shall have the following respective meanings, unless the context
clearly indicates otherwise:

 

--------------------------------------------------------------------------------


 

SECTION 2.1.                                                  “Actual Pension
Plan Benefit” shall mean the amount of the monthly benefit which would be or is
payable to the Executive under the Pension Plan calculated on a single life
annuity basis commencing at age 65.

 

SECTION 2.2.                                                  “Actuarial
Factors” shall mean the actuarial assumptions set forth in Exhibit A which is
attached to and forms a part of this Plan.

 

SECTION 2.3.                                                  “Code Limitations”
shall mean the limitations imposed by Sections 401(a)(17) and 415 of the Code,
or any successor(s) thereto, on the amount of the benefits which may be payable
to or with respect to an Executive from the Pension Plan.

 

SECTION 2.4.                                                  “Death
Beneficiary” shall mean the Beneficiary, from time to time, who is entitled to
receive part or all of a pension or other benefit payable with respect to the
Participant under the Pension Plan. If the Executive is married on the date of
his death and has been married to such spouse throughout the one-year period
ending on the date of his death, his designation of a Death Beneficiary other
than, or in addition to, his spouse under the Plan shall not be effective unless
such spouse has consented in writing to such designation.

 

SECTION 2.5.                                                  “Executive” shall
mean an Employee of an Employer (1) whose Annual Compensation from the Employers
exceeds the dollar limitation described in Section 401(a)(17) of the Code for a
Plan Year, (2) who is a Participant in the Pension Plan, and (3) who is selected
by the Administrator to participate in the Plan.

 

SECTION 2.6.                                                  “Mirror Savings
Plan” shall mean the Ecolab Mirror Savings Plan, as such plan may be amended
from time to time.

 

SECTION 2.7.                                                  “Mirror Pension
Benefit” shall mean the retirement benefit determined under Article III.

 

SECTION 2.8.                                                  “Mirror
Pre-Retirement Pension Benefit” shall mean the pre-retirement benefit determined
under Article IV.

 

SECTION 2.9.                                                  “Plan” shall mean
this Ecolab Mirror Pension Plan, as it may be amended from time to time.

 

ARTICLE III

MIRROR PENSION BENEFITS

 

SECTION 3.1.                                                  Amount of Mirror
Pension Benefits.

 

(1)                                  In General.  Each Executive whose benefits
under the Pension Plan payable on or after the Effective Date are reduced due to
(1) the Code Limitations, or (2) the Executive’s deferrals of compensation under
the Mirror Savings Plan, shall be entitled to a Mirror Pension Benefit, which
shall be determined as hereinafter provided.

 

2

--------------------------------------------------------------------------------


 

(2)                                  Standard Mirror Pension Benefits.  The
Standard Mirror Pension Benefit shall be a monthly retirement benefit calculated
using the final average pay benefit formula specified in Article 4 of the
Pension Plan equal to the difference between (a) and (b), where:

 

(a)  =            the amount of the monthly benefit payable to the Executive
under the Pension Plan calculated on a single life annuity basis commencing at
age 65, determined under the Pension Plan as in effect on the date of the
Executive’s termination of employment with the Controlled Group but calculated
as if (i) the Pension Plan did not contain the Code Limitations, and (ii) the
definition of Annual Compensation under the Pension Plan included the
Executive’s deferrals under the Mirror Savings Plan or its predecessor plan; and

 

(b)  =                            the amount of the Actual Pension Plan Benefit.

 

(3)                                  Cash Balance Mirror Pension Benefits.  The
Administrator shall establish an “Excess Retirement Account” for each Executive
who is accruing benefits under the cash balance formula described in Article 6
of the Pension Plan.  As of the end of each calendar year (or at such other time
as a Contribution Credit is made to the Executive’s Retirement Account under the
Pension Plan), the Administrator shall credit each Executive’s Excess Retirement
Account under this Plan with an amount equal to the difference between (a) and
(b) where:

 

(a)  =                            the amount that would have been credited to
the Executive’s Retirement Account under the Pension Plan if (i) the Pension
Plan did not contain the Code Limitations, and (ii) the definition of Annual
Compensation under the Pension Plan included the Executive’s deferrals under the
Mirror Savings Plan; and

 

(b)  =                            the amount which is actually credited to the
Executive’s Retirement Account under the Pension Plan.

 

The Administrator shall also credit each Executive’s Excess Retirement Account
with Interest Credits in accordance with the rules specified in the Pension
Plan.

 

SECTION 3.2.                                                  Time of Payment. 
An Executive’s Mirror Pension Benefit shall be paid or commence to be paid at
the same time and under the same conditions as the benefits payable to the
Executive under the Pension Plan. Notwithstanding the foregoing, if payment at
such time is prevented due to reasons outside of the Administrator’s control,
the Mirror Pension Benefits shall commence as soon as practicable after the
benefits commence under the Pension Plan, and the first payment hereunder shall
include any Mirror Pension Benefits not made as a result of the delay in
payment.

 

SECTION 3.3.                                                  Form of Payment
for Cash Balance Mirror Pension Benefits.  Notwithstanding any provision of the
Plan to the contrary, a Cash Balance Mirror Pension Benefit calculated in
accordance with Section 3.1(3) shall automatically be paid to the

 

3

--------------------------------------------------------------------------------


 

Participant in the form of a single lump sum payment in an amount equal to the
balance in the Participant’s Excess Retirement Account on the date the payment
is processed.

 

SECTION 3.4.                                                  Form of Payment
for Standard Mirror Pension Benefits.

 

(1)                                  In General.  The provisions of this Section
3.4 shall only apply to the payment of a Standard Mirror Pension Benefit
calculated in accordance with Section 3.1(2).  The Standard Mirror Pension
Benefit shall be payable in the same form and for the same duration as the
benefits payable to the Executive under the Pension Plan; provided, however,
that if the form of payment of the Standard Mirror Pension Benefit selected by
the Participant is not a single life annuity commencing at age 65, the amount of
such Benefit shall be adjusted to an amount which results in a Benefit payable
which is the Actuarial Equivalent of a single life annuity commencing at age 65.
An election by an Executive of a form of benefit under the Pension Plan shall be
deemed to be an election by such Executive of the form of his Standard Mirror
Pension Benefit.  In the absence of an election by the Executive of the form of
his Standard Mirror Pension Benefit under the Pension Plan, the form of Standard
Mirror Pension Benefit for an unmarried Executive shall be a single life annuity
commencing at age 65, and for a married Executive shall be a joint and 50%
survivor benefit which is the Actuarial Equivalent of such single life annuity.

 

(2)                                  Lump Sum Election.

 

(a)                                                        Notwithstanding the
foregoing, an Executive may elect to receive the Standard Mirror Pension Benefit
or to have his Death Beneficiary receive a Standard Mirror Pre-Retirement
Pension Benefit in the form of a single lump sum payment by filing a notice in
writing on a form provided by the Administrator, signed by the Executive and
filed with the Administrator prior to the Executive’s termination of employment
with the Controlled Group because of involuntary termination, death or
Disability, or at least one (1) year prior to the Executive’s voluntary
retirement or termination of employment. Any such election may be changed at any
time and from time to time without the consent of any existing Death Beneficiary
or any other person other than, if applicable, his or her spouse, by filing a
later signed written election with the Administrator; provided that any election
made less than one (1) year prior to the Executive’s voluntary retirement or
termination of employment shall not be valid. An Executive’s election of a lump
sum payment under this Subsection shall be controlling with respect to any
payment of Standard Mirror Pre-Retirement Pension Benefits to his Death
Beneficiary. Notwithstanding the foregoing, an Executive shall be permitted to
make an election to receive his Standard Mirror Pension Benefit in the form of a
lump sum payment within the one (1) year period prior to his voluntary
termination if (and only if) the amount of the Standard Mirror Pension Benefit
payable to the Executive is reduced by ten percent (10%).

 

(b)                                                       The lump sum payment
described in paragraph (a) of this Subsection shall be calculated (i) by
converting the Executive’s Standard Mirror

 

4

--------------------------------------------------------------------------------


 

Pension Benefit (calculated in accordance with the provisions of Section 3.1(2))
at the time of the commencement of such Benefit into a lump sum amount of
equivalent actuarial value when computed using the Actuarial Factors for this
purpose, and then applying the ten percent (10%) reduction, if applicable, or
(ii) by converting the Death Beneficiary’s Standard Mirror Pre-Retirement
Pension Benefit (calculated in accordance with the provisions of Section 4.2(2))
at the time of the commencement of such Benefit into a lump sum amount of
equivalent actuarial value when computed using the Actuarial Factors for this
purpose, and then applying the ten percent (10%) reduction, if applicable.

 

(c)                                                        Notwithstanding any
provision of this Plan to the contrary, in the event the equivalent actuarial
value of the Executive’s Standard Mirror Pension Benefit, when computed using
the Actuarial Factors specified in Exhibit A for this purpose, does not exceed
$25,000, such Benefit shall be paid in the form of a single lump sum payment.

 

ARTICLE IV

MIRROR PRE-RETIREMENT PENSION BENEFIT

 

SECTION 4.1.                                                  Eligibility.  The
Death Beneficiary of an Executive who dies after attaining eligibility for a
pre-retirement death benefit under the Pension Plan, but prior to commencing to
receive Mirror Pension Benefits hereunder shall be entitled to receive the
Mirror Pre-Retirement Pension Benefits described in Section 4.2 in lieu of any
other benefits described in the Plan.

 

SECTION 4.2.                                                  Amount, Form and
Timing of Mirror Pre-Retirement Benefits.

 

(1)                                  Cash Balance Mirror Pre-Retirement Death
Benefits.  A Death Beneficiary who is eligible for a Cash Balance Mirror
Pre-Retirement Pension Benefit shall receive a Cash Balance Mirror
Pre-Retirement Pension Benefit, payable at the same time as the pre-retirement
death benefits and (if applicable) the optional death benefits described in the
Pension Plan, as determined by the Administrator.  The Cash Balance Mirror
Pre-Retirement Pension Benefit shall automatically be paid in the form of a lump
sum payment in an amount equal to the balance in the Participant’s Excess
Retirement Account on the date the payment is processed.

 

(2)                                  Standard Mirror Pre-Retirement Death
Benefits.  A Death Beneficiary who is eligible for a Standard Mirror
Pre-Retirement Benefit shall receive a Standard Mirror Pre-Retirement Benefit
based on the Executive’s Standard Mirror Pension Benefit hereunder. The Standard
Mirror Pre-Retirement Benefit shall be calculated in accordance with, and
payable at the same time and (except as provided in Section 3.4(2)) in the same
manner as, the pre-retirement death benefits and (if applicable) the optional
death benefits described in the Pension Plan, as determined by the
Administrator.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V

VESTING

 

SECTION 5.1.                                                  Vesting.

 

(1)                                  In General. Except as provided in
Subsection (2) and (3) of this Section, an Executive or Death Beneficiary shall
become vested in the Mirror Pension Plan Benefits in accordance with the vesting
provisions of the Pension Plan.

 

(2)                                  Forfeiture Provision.

 

(a)  Notwithstanding the provisions of Subsection (1) hereof, but subject to the
requirements of clause (b) of this Subsection, the Employers shall be relieved
of any obligation to pay or provide any future Mirror Pension Benefits and
Mirror Pre-Retirement Pension Benefits under this Plan and shall be entitled to
recover amounts already distributed if, without the written consent of the
Company, the Executive, whether before or after termination with the Controlled
Group (i) participates in dishonesty , fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or a
Controlled Group member, (ii) commits any unlawful or criminal activity of a
serious nature, (iii) commits any intentional and deliberate breach of a duty or
duties that, individually or in the aggregate, are material in relation to the
Executive’s overall duties or (iv) materially breaches any confidentiality or
non-compete agreement entered into with the Company or a Controlled Group
member.  The Employers shall have the burden of proving that one of the
foregoing events have occurred.

 

(b)  Notwithstanding the foregoing, an Executive shall not forfeit any portion
of his Mirror Pension Benefits or Mirror Pre-Retirement Pension Benefits under
clause (a) of this Subsection unless (i) the Executive receives reasonable
notice in writing setting forth the grounds for the forfeiture, (ii) if
requested by the Executive, the Executive (and/or the Executive’s counsel or
other representative) is granted a hearing before the full Board of Directors of
the Company (the “Board”) and (iii) a majority of the members of the full Board
determine that the Executive violated one or more of the provisions of clause
(a) of this Subsection.

 

(3)                                  Acceleration of Vesting.   Notwithstanding
the provisions of Subsection (1) hereof, the Mirror Pension Benefits of the
Executives (a) who are employed by the Controlled Group on the date of a Change
in Control or (b) whose employment with the Company was terminated prior to a
Change in Control but the Executive reasonably demonstrates that the termination
occurred at the request of a third party who has taken steps reasonably
calculated to effect the Change in Control, shall become immediately 100% vested
upon the occurrence of such Change in Control.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

AMENDMENT AND TERMINATION

 

SECTION 6.1.                                                  Effect of
Amendment and Termination.  No amendment or termination of the Plan shall,
without the consent of the Executive (or, in the case of his death, his Death
Beneficiary), adversely affect the vested Mirror Pension Benefit or vested
Mirror Pre-Retirement Pension Benefit under the Plan of any Executive or Death
Beneficiary as such Benefit exists on the date of such amendment or termination.

 

SECTION 6.2.                                                  Limitation on
Payments and Benefits.  Notwithstanding any provision of this Plan to the
contrary, if any amount or benefit to be paid or provided under this Plan or any
other plan or agreement between the Executive and a Controlled Group member
would be an “Excess Parachute Payment,” within the meaning of Section 280G of
the Code, or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided under this Plan
shall be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate payment and benefits to be provided to
the Executive, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income taxes).  If requested by the
Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Plan or otherwise is required
pursuant to the preceding sentence shall be made by the Company’s independent
accountants, at the expense of the Company, and the determination of the
Company’s independent accountants shall be final and binding on all persons.  
The fact that the Executive’s right to payments or benefits may be reduced by
reason of the limitations contained in this Section 6.2 shall not of itself
limit or otherwise affect any other rights of the Executive pursuant to this
Plan.  In the event that any payment or benefit intended to be provided under
this Plan or otherwise is required to be reduced pursuant to this Section, the
Executive (in his sole discretion) shall be entitled to designate the payments
and/or benefits to be so reduced in order to give effect to this Section.  The
Company shall provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation.  In the event
that the Executive fails to make such designation within ten (10) business days
of receiving such information, the Company may effect such reduction in any
manner it deems appropriate.

 

SECTION 6.3.                                                  Establishment of
Trust Fund.

 

(1)                                  In General.  The Plan is intended to be an
unfunded, non-qualified retirement plan.  However, the Company may enter into a
trust agreement with a trustee to establish a trust fund (the “Trust Fund”) and
to transfer assets thereto (or cause assets to be transferred thereto), subject
to the claims of the creditors of the Employers, pursuant to which some or all
of the Mirror Pension Benefits and Mirror Pre-Retirement Pension

 

7

--------------------------------------------------------------------------------


 

Benefits shall be paid.  Payments from the Trust Fund shall discharge the
Employers’ obligation to make payments under the Plan to the extent that Trust
Fund assets are used to satisfy such obligations.

 

(2)  Upon a Change in Control.

 

(a)  Within thirty (30) business days of the occurrence of a Change in Control,
to the extent it has not already done so, the Company shall be required to
establish an irrevocable Trust Fund for the purpose of paying Mirror Pension
Benefits and Mirror Pre-Retirement Pension Benefits.  Except as described in the
following sentence, all contributions to the Trust Fund shall be irrevocable and
the Company shall not have the right to direct the trustee to return to the
Employers, or divert to others, any of the assets of the Trust Fund until after
satisfaction of all liabilities to all of the Executives and their Death
Beneficiaries under the Plan.  Any assets deposited in the Trust Fund shall be
subject to the claims of the creditors of the Employers and any excess assets
remaining in the Trust Fund after satisfaction of all liabilities shall revert
to the Company.

 

(b)                                 In addition to the requirements described in
Subsection (a) above, the Trust Fund which becomes effective on the Change in
Control shall be subject to the following additional requirements:

 

(i)                                     the Trustee of the Trust Fund shall be a
third party corporate or institutional trustee;

 

(ii)                                  the Trust Fund shall satisfy the
requirements of a grantor trust under the Code; and

 

(iii)                               the Trust Fund shall automatically terminate
(A) in the event that it is determined by a final decision of the United States
Department of Labor (or, if an appeal is taken therefrom, by a court of
competent jurisdiction) that by reason of the creation of, and a transfer of
assets to, the Trust, the Trust is considered “funded” for purposes of Title I
of ERISA or (B) in the event that it is determined by a final decision of the
Internal Revenue Service (or, if an appeal is taken therefrom, by a court of
competent jurisdiction) that (I) a transfer of assets to the Trust is considered
a transfer of property for purposes of Code Section 83 or any successor
provision thereto, or (II) pursuant to Code Section 451 or any successor
provision thereto, amounts are includable as compensation in the gross income of
a Trust Fund beneficiary in a taxable year that is prior to the taxable year or
years in which such amounts would otherwise actually be distributed or made
available to such beneficiary by the trustee.  Upon such a termination of the
Trust, all of the assets in the Trust Fund attributable to the accrued Mirror
Pension Benefits and Mirror Pre-Retirement Pension Benefits shall be immediately
distributed to the Executives and the remaining assets, if any, shall revert
back to the Company.

 

(c)                                  Within five (5) days following
establishment of the Trust Fund, the Company shall transfer (or cause the
Employers to transfer) to the trustee of such Trust Fund an amount equal to the
equivalent actuarial present value of the Mirror Pension

 

8

--------------------------------------------------------------------------------


 

Benefits and Mirror Pre-Retirement Pension Benefits which have been accrued as
of the date of the Change in Control on behalf of all of the Executives under
the Plan (using the Actuarial Factors specified in Exhibit A for this purpose).

 

(d)  In January of each year following a funding of the Trust Fund pursuant to
clause (b) above, the Company shall cause to be deposited in the Trust Fund such
additional amount (if any) by which the aggregate equivalent actuarial present
value (determined using the Actuarial Factors specified in Exhibit A) of the sum
of the Mirror Pension Benefits and Mirror Pre-Retirement Pension Benefits for
all Executives under the Plan as of December 31 of the preceding year exceeds
the fair market value of the assets of the Trust Fund as of such date.

 

(e)  Notwithstanding the foregoing, an Employer shall not be required to make
any contributions to the Trust Fund if the Employer is insolvent at the time
such contribution is required.

 

(f)  The Administrator shall notify the trustee of the amount of Mirror Pension
Benefits and Mirror Pre-Retirement Pension Benefits to be paid to or on behalf
of the Executive from the Trust Fund and shall assist the trustee in making
distribution thereof in accordance with the terms of the Plan.

 

(g)  Notwithstanding any provision of the Plan or the Administrative Document to
the contrary, the provision of this Section 6.3(2) hereof (i) may not be amended
following a Change in Control and (ii) prior to a Change in Control may only be
amended (A) with the written consent of each of the Executives or (B) if the
effective date of such Amendment is at least two years following the date the
Executives were given written notice of the adoption of such amendment.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Mirror Pension Plan and has
caused its corporate seal to be affixed this 1 day of May, 2003.

 

 

ECOLAB INC.

 

 

 

 

By:

/s/ Steven L. Fritze

 

 

Steven L. Fritze

 

Senior Vice President and
Chief Financial Officer

 

 

(Seal)

 

 

Attest:

 

 

/s/ Lawrence T. Bell

 

Lawrence T. Bell

Senior Vice President - Law

General Counsel and Secretary

 

10

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

ACTUARIAL ASSUMPTIONS
FOR STANDARD MIRROR PENSION BENEFITS
AND STANDARD MIRROR PRE-RETIREMENT PENSION BENEFITS

 

1.

 

Interest Rate:

 

 

 

 

 

 

 

 

 

A.  For Lump Sum

 

The interest rate will be 125% of the 10-year Treasury rate for the month of
October preceding the Plan Year (i.e., January 1) (1) in which the retirement or
other termination of employment is effective if the Mirror Pension Benefit is to
commence immediately following such retirement or termination of employment or
(2) in which the distribution becomes payable if the payment is to be deferred.

 

 

 

 

 

 

 

B.  General Actuarial Equivalence

 

7.5% except as provided in item 4 below.

 

 

 

 

 

 

 

 

 

 

2.

 

Mortality:

 

 

 

 

 

 

 

 

 

A.  For Lump Sum

 

Revenue Ruling 2001-62 prescribed table. (The basis is the 1994 unisex pension
tables)

 

 

 

 

 

 

 

B.  General Actuarial Equivalence

 

1971 Group Annuity Table

 

 

 

 

 

 

 

 

 

 

3.

 

Annuity Values Weighted:

 

 

 

 

 

 

 

 

 

A.  For Lump Sum

 

N/A

 

 

 

 

 

 

 

B.  General Actuarial Equivalence

 

75% male, 25% female

 

11

--------------------------------------------------------------------------------


 

4.

 

Early Commencement

 

The Mirror Pension Benefit shall be reduced by one two hundred eightieth
(1/280th) for each month that the date of the commencement of payment precedes
the date on which the Executive will attain age sixty-two (62).  If the
Executive’s Ecolab Pension Plan benefit is affected by Section 415 of the Code,
the Administrator shall make such further adjustments to the Mirror Pension
Benefit as the Administrator, in his or her sole discretion, deems appropriate
to ensure that the total early retirement benefit from the Ecolab Pension Plan
and the Ecolab Mirror Pension Plan equals the early retirement benefit the
Executive would have been entitled to under the Ecolab Pension Plan without
regard to the Code Limitations and non-qualified deferrals.

 

 

 

 

 

 

 

 

 

If payment is in the form of a single lump sum, the lump sum amount shall be
based on the lump sum interest rate defined in item 1 above, the mortality
assumptions specified in items 2 and 3 above, and the “early retirement benefit”
immediate annuity amount as determined under this item 4.

 

12

--------------------------------------------------------------------------------